DETAILED ACTION
This office action is in response to the communication received on 01/19/2021 concerning application no. 15/982,662 filed on 05/17/2018.
Claims 1-2, 6-8, 10-13, 17-19, and 21-22 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claims 1-2, 6-8, 10-13, 17-19, and 21-22 are pending.	

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
	Claim 1, line 12, recites “when the needle is inserted into the object”. This “object”, under broadest reasonable interpretation, encompasses a human subject. Therefore, the claim is directed to a human organism.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 10-11, 12-13, 17-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the cross-sectional image corresponding to a position of the needle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


	Claim 11, lines 1-2, recite “the ultrasound probe comprises at least one of a matrix probe or a three-dimensional probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art as to how a probe can comprise another probe. 
	Examiner proposes the claim element be amended to recite, “the ultrasound probe is at least one of a matrix probe or a three-dimensional probe”, if that is what is intended.

Claim 12 recites the limitation "the cross-sectional image corresponding to a position of the needle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21, lines 1-2, recite “the ultrasound probe comprises at least one of a matrix probe or a three-dimensional probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art as to how a probe can comprise another probe. 
	Examiner proposes the claim element be amended to recite, “the ultrasound probe is at least one of a matrix probe or a three-dimensional (3D) probe”, if that is what is intended.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-13, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (PGPUB No. US 2016/0151039) in view of Mauldin Jr. et al. (PGPUB No. US 2016/0374644) further in view of Deguchi et al. (PGPUB No. US 2016/0081666).

Regarding claims 1 and 12, Morikawa teaches an ultrasound imaging apparatus comprising: 
a display device (Display 110 seen in Fig. 1);
a probe (Probe 101 in Fig. 1) configured to acquire an ultrasound image by emitting ultrasound to a surface of an object (Paragraphs 0037-0038 teach that the ultrasound probe emits acoustic signals and receives the reflection signals which are converted to electrical signals. Paragraph 0040 teaches that the received signals are used to generate images in the case of B-mode imaging or Doppler imaging); and 
a controller (Cross-Section Position Setting Unit 117 in Fig. 1) configured to: determine whether or not an image of a needle is comprised in a cross-sectional image among cross-sectional images constituting the ultrasound image of the object (Paragraph 0065 receives the positional information of the needle tip and utilizes that information to select a cross-section position with an ultrasound image of the needle. This cross-section image is selected to be displayed), select the cross-sectional image corresponding to a position of the needle among the cross-sectional images constituting the ultrasound image (Paragraph 0065 teaches that the cross-section position setting unit 117 sets the position of cross-section C to be displayed based on the received position of a needle in a three-dimensional space. This cross-section C is from a group of a number of cross-sections, which in the example in paragraph 0065 is three different cross-sections), and output the selected cross-sectional Paragraph 0066 teaches that the cross-section images with the needle are displayed on display 110. Paragraph 0066 teaches that the display of the cross-section can be superimposed onto a three-dimensional display along with the needle. See Figs. 5D and 6),
wherein the controller outputs the cross-sectional image comprising the needle's image to the display device in real time (Paragraph 0091 teaches that the tracking of the needle and the displaying occurs in real time. Paragraph 0066 teaches that the cross-section images with the needle are displayed on display 110).
	However, Morikawa is silent regarding an ultrasound imaging apparatus, 
	wherein when the needle is inserted into the object, the controller generates a guide line from an insertion point of the needle to a predetermined target point and outputs the guide line to the display device, and 
wherein the controller derives a difference between the needle's image and the guide line, generates a guide marker based on a position of the guide line by using the needle's image as a reference, and outputs the guide marker to the display device.
In an analogous imaging field of endeavor, regarding ultrasound guided needle puncture, Mauldin Jr.’s teaches an ultrasound imaging apparatus, wherein the controller derives a difference between the needle's image and the guide line (Fig. 19 shows the needle 1960 relationship to the ideal needle path. Paragraph 0136 teaches that the needle angle is adjusted until it is calculated to have correlated to the ideal needle path), generates a guide marker based on a position of the guide line by using the needle's image as a reference (Paragraph 0136 teaches that the needle rotation indicator 1870 displays the orientation that the user show set the needle to follow the ideal needle path. This is seen in Fig. 19), and outputs the guide marker to the display device (Paragraph 0136 teaches that the needle orientation indicator is displayed on the graphical user interface output 1930 as seen in Fig. 19).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morikawa with Mauldin Jr.’s teaching with the generation and 
However, the combination of Morikawa and Mauldin Jr. is silent regarding an ultrasound imaging apparatus, 
wherein when the needle is inserted into the object, the controller generates a guide line from an insertion point of the needle to a predetermined target point and outputs the guide line to the display device.
In an analogous imaging field of endeavor, regarding ultrasound guided needle puncture, Deguchi teaches an ultrasound imaging apparatus, 
	when the needle is inserted into the object (Fig. 3 shows point 70A and paragraph 0068 teaches that the reference puncture route is defined by the point 70A and angle ϕ1), the controller generates a guide line from an insertion point of the needle to a predetermined target point and outputs the guide line to the display device (Paragraph 0068 teaches that the reference puncture route is defined by the point 70A and angle ϕ1. Fig. 3 shows that the guideline 78 is connected from the point 70A, which defines the puncture angle, to the target tissue 64A and the target coordinate 84. Paragraph 0067 teaches that this guide is demonstrated over the display image 70).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Morikawa and Mauldin Jr. with Deguchi’s teaching of a guide line that is displayed from insertion to the target. This modified apparatus would allow a user to easily check the target issue position within the puncture needle image (Paragraph 0011 of Deguchi).

Regarding claims 2 and 13, modified Morikawa teaches the ultrasound imaging apparatus in claim 1, as discussed above.	
Morikawa further teaches an ultrasound imaging apparatus, wherein when the position of the needle is changed, the controller outputs another cross-sectional image comprising the needle's image Paragraph 0071 teaches that the movement amount calculator 112 calculates the movement and velocity of the needle time in a three-dimensional coordinate system with respect to time. Paragraph 0065 teaches that the position of the needle tip in three-dimensional coordinate system with respect to time is used in the selection of which cross-section ultrasound images are used in the display. Paragraph 0091 teaches that the tracking of the needle and the displaying occurs in real time).

Regarding claims 6 and 17, modified Morikawa teaches the ultrasound imaging apparatus in claim 1, as discussed above.
However, Morikawa is silent regarding an ultrasound imaging apparatus, wherein the controller derives the guide marker based on a relationship between an extended line of the needle's image comprised in the cross-sectional image and a position of the predetermined target point, and outputs the guide marker to the display device.
In an analogous imaging field of endeavor, regarding ultrasound guided needle puncture, Mauldin Jr.’s teaches an ultrasound imaging apparatus, wherein the controller derives the guide marker based on a relationship between an extended line of the needle's image comprised in the cross-sectional image and a position of the predetermined target point (Paragraph 0136 teaches that the needle rotation indicator 1870 displays the orientation that the user show set the needle to follow the ideal needle path. This is seen in Fig. 19 as well as the ideal needle path passing through the target point that the needle is supposed to reach), and outputs the guide marker to the display device (Paragraph 0136 teaches that the needle orientation indicator is displayed on the graphical user interface output 1930 as seen in Fig. 19).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Morikawa with Mauldin Jr.’s teaching with the generation and display of a guide marker. This modified apparatus would provide a user with a user-friendly guidance system for probe insertion using non-ionizing ultrasonic imaging (Paragraph 0014 of Mauldin Jr.).

Regarding claims 7 and 18, modified Morikawa teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Morikawa further teaches an ultrasound imaging apparatus, wherein the controller tracks a position of the needle's image comprised in one of the cross-sectional images constituting the ultrasound image in real time and outputs the one of the cross-sectional images corresponding to the needle's image to the display device (Paragraph 0065 teaches that the cross-section position setting unit 117 sets the position of cross-section C to be displayed based on the received position of a needle in a three-dimensional space. This cross-section C is from a group of a number of cross-sections, which in the example in paragraph 0065 is three different cross-sections. Paragraph 0066 teaches that the cross-section images A, B, and C with the needle tip are displayed. This is seen in Figs. 5D and 6. Paragraph 0091 teaches that the tracking of the needle and the displaying occurs in real time).

Regarding claim 10, modified Morikawa teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Morikawa further teaches an ultrasound imaging apparatus, wherein the controller derives the needle's image comprised in the cross-sectional image based on the position information of the needle (Paragraph 0065 receives the positional information of the needle tip and utilizes that information to select a cross-section position with an ultrasound image of the needle. This cross-section image is selected to be displayed).
However, Morikawa is silent regarding an ultrasound imaging apparatus, further comprising a magnetic sensor configured to acquire position information of the needle.
In an analogous imaging field of endeavor, regarding ultrasound guided needle puncture, Mauldin Jr.’s teaches an ultrasound imaging apparatus, further comprising a magnetic sensor configured to acquire position information of the needle (Paragraph 0092 teaches that the position information of the needle is acquired with magnetic tracking of the needle).


Regarding claims 11 and 22, modified Morikawa teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Morikawa further teaches an ultrasound imaging apparatus, wherein the ultrasound probe comprises at least one of a matrix probe (Paragraph 0037 teaches that the ultrasound probe includes 2-dimensional arrays of transducers) or a three-dimensional (3D) probe.

Regarding claim 21, modified Morikawa teaches the method in claim 12, as discussed above. 
Morikawa further teaches a method, further comprising acquiring position information of the needle (Paragraph 0043 teaches that a movement amount sensor and a passing sensor are able to detect the movement of the needle with respect to a three-dimensional space), 
wherein the outputting of the cross-sectional image further comprises outputting the needle's image comprised in the cross-sectional image based on the position information of the needle (Paragraph 0065 receives the positional information of the needle tip and utilizes that information to select a cross-section position with an ultrasound image of the needle. This cross-section image is selected to be displayed).

Claim 8 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (PGPUB No. US 2016/0151039) in view of Mauldin Jr. et al. (PGPUB No. US 2016/0374644) further in view of Deguchi et al. (PGPUB No. US 2016/0081666) further in view of Tashiro et al. (PGPUB No. US 2012/0078103). 

Regarding claims 8 and 19, modified Morikawa teaches the ultrasound imaging apparatus in claim 1, as discussed above. 
Morikawa further teaches an ultrasound imaging apparatus, which
derives the at least one cross-sectional image comprising the predicted position of the needle among the cross-sectional images constituting the ultrasound image (Paragraph 0065 receives the positional information of the needle tip and utilizes that information to select a cross-section position with an ultrasound image of the needle out of three difference cross-sections. This cross-section image is selected to be displayed), and 
outputs the cross-sectional image comprising the predicted position of the needle to the display device (Paragraph 0066 teaches that the cross-section image with the needle information is displayed).
However, the combination of Morikawa, Mauldin Jr., and Deguchi is silent regarding an ultrasound imaging apparatus, wherein the controller derives a predicted position of the needle after a current point of time based on positions of the needle's image from a point of time in the past to the current point of time.
In an analogous imaging field of endeavor, regarding ultrasound guided needle puncture, Tashiro teaches an ultrasound imaging apparatus, wherein the controller derives a predicted position of the needle after a current point of time based on positions of the needle's image from a point of time in the past to the current point of time (Paragraph 0346 teaches that the region 260 is determined based on the past tip positions (The positional/distance associated with points 254, 256, and 258). Paragraph 0348 teaches that the point 264 represents the latest point that is added in the prediction of the region 266. This is seen in Figs. 25A and 25B).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Morikawa, Mauldin Jr., and Deguchi with Tashiro’s teaching of predicting the position of the needle in an ultrasound image. This modified 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793